Citation Nr: 0124549	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  99-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for status-post 
surgical removal of a meningioma (brain tumor).  

2.  Entitlement to service connection for cellulitis and/or 
degenerative joint disease of the right thumb.  

3.  Entitlement to service connection for a lung disability, 
including as secondary to tobacco use and/or nicotine 
dependence in service.  

4.  Entitlement to service connection for a cardiovascular 
disability, including as secondary to tobacco use and/or 
nicotine dependence in service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
April 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board notes that the veteran's tobacco related claims 
were originally characterized as the single issue of service 
connection for nicotine dependence.  However, the veteran 
subsequently clarified in his notice of disagreement that he 
was in fact claiming service connection for the residuals of 
nicotine dependence, and that he had lung and cardiovascular 
conditions that were the result of his nicotine dependence.  
The RO subsequently recharacterized the issues as noted 
above.  The issues of service connection for lung and heart 
disabilities, including as secondary to inservice tobacco use 
and/or nicotine dependence are addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence establishes that a disease, 
injury, or event, involving the head and/or brain is not 
related to service, and the veteran has not presented or 
identified competent evidence that his status post surgical 
removal of a meningioma is related to service.  

3.  The veteran's current right thumb disability has been 
diagnosed as mild degenerative arthritis; there is no current 
diagnosis of cellulitis of the thumb.  

4.  The veteran has not presented or identified competent 
medical evidence relating his current right thumb disability 
to his active military service, and there is competent 
medical evidence demonstrating that the veteran's current 
right thumb disability is not related to his active military 
service.  


CONCLUSION OF LAW

Status-post removal of a meningioma and a right thumb 
disability were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Status-Post Surgical Removal of a Meningioma

Service medical records document no references to an injury 
or disease involving the veteran's head or brain.  Enlistment 
examination found the head and neurological system to be 
normal.  Service medical records document no reference to a 
subsequent head injury.  Separation examination again 
described the head and neurologic system as normal.  




In October 1997 the veteran submitted his claim for, in 
pertinent part, non-service connection pension for smoking, 
alcohol, and brain surgery.  Submitted with this application 
is an October 1991 hospitalization summary from the Tucson VA 
Medical Center (VAMC) documenting the diagnosis and resection 
of a right parafalcine meningioma.  It was noted that the 
veteran had previously presented in February 1990 with mild 
headaches following a concussion.  It noted that he was 
subsequently found to have a brain tumor.  

Also received was a March 1990 private medical report.  This 
report noted that the veteran was struck in the head by a 
swinging door in February 1990.  He thereafter reported 
persistent complaints of fatigue, tiredness, dizziness, 
tingling in his back, and a numb feeling in his head.  A 
computerized tomography (CT) scan of the brain revealed an 
unsuspected tumor in the depths of the brain.  

It was noted that the tumor was asymptomatic and the veteran 
denied having any symptoms prior to the blow on the head.  He 
continued to report post-concussive symptoms.  The 
impression, based on examination and review of the CT scan, 
was a parasagittal meningioma.  Neurological examination was 
described as normal.  

In November 1997 the RO received May 1997 medical records 
from the Tucson VAMC.  These records document the performance 
of a cranioplasty for a cranial defect, apparently resulting 
from the 1993 craniotomy performed for the meningioma.  

In November 1997 a VA general medical examination was 
conducted.  The veteran reported a history of striking his 
head in 1990, and that a meningioma was subsequently 
discovered.  The pertinent impression on examination was 
residual body aching, instability, status post surgical 
removal of the meningioma brain tumor.  


In December 1997 the RO received medical records from the 
Phoenix VAMC dated from December 1996 to December 1997.  
These records document treatment of multiple medical 
problems, including the cranial depression and symptoms of 
possible peripheral neuropathy (manifested by complaints of 
numbness and tingling since 1991).  

In December 1998 the veteran submitted a claim for, in 
pertinent part, service connection for a meningioma.  

In September 1999 the RO received a private medical statement 
from Dr. MS.  Dr. MS wrote that he had seen the veteran for 
difficulty with stabilization and carrying loads at shoulder 
height and above.  Dr. MS did not specify the date of such 
treatment, but indicated that it was prior to the veteran 
being diagnosed with a brain tumor.  

Dr. MS noted that the veteran seemed to exhibit loss of 
coordination on examination and indicated that this was 
significant in identifying the nature of the problem.  He 
reported never seeing the veteran again, but that he was 
aware that the veteran was subsequently found to have a mid-
line brain tumor.  Dr. MS noted that these types of tumors 
progressed slowly.  He further opined that in his twenty five 
years of practice in occupational medicine and industrial 
hygiene, "brain tumors of this type are most commonly seen in 
those associated with the petrochemical industry...and those 
exposed to secondary chemical or physical" agents.  Dr. MS 
noted that it was safer to rely on the actual disease process 
under observation rather than speculation concerning what 
might be.  

In August 1999 the RO received medical records from the 
Phoenix VAMC dated from February 1997 to August 1999.  These 
records do not specifically pertain to the veteran's status 
post brain tumor, particularly with respect to its etiology.  

In March 2000 a VA brain and spinal examination was 
conducted.  The veteran again reported that his brain tumor 
was first diagnosed after being hit on the head by a door in 
1990, after which he reported bifrontal headaches.  

Upon further questioning, the veteran reported that his 
headaches actually antedated the head injury by multiple 
years, but stated that since he was drinking very heavily at 
the time, it was unclear as to whether his headaches were 
secondary to alcohol withdrawal versus any other etiology.  

The veteran also reported having trouble with balance prior 
to being hit on the head, stating that this occurred 
approximately 20 years prior to his injury.  It was noted 
that it was difficult to elicit details, "as the patient 
attributed much of this problem to his prior alcohol use."  

The pertinent impression on examination was status post 
falcial meningioma resection in 1991.  The examiner noted 
that a clear history of symptoms dating back to the veteran's 
time in the service could not be elicited, particularly in 
light of his history of heavy alcohol use (noted as being up 
to a case of beer per day plus vodka).  

The examiner further noted that "most meningiomas appear to 
arise spontaneously, and are not associated with prior 
conditions such as head trauma, chemical exposure, etc."  

In a subsequent addendum, the examiner noted that he had 
reviewed the medical records and found no evidence of 
symptoms of a meningioma either by the veteran's history or 
by the objective records.  

A local hearing was conducted in March 2001.  During the 
hearing the veteran testified that he suffered a blow to the 
head while aboard the USS MIDWAY.  Tr., pp. 1-2.  He reported 
working in a boiler room when an overhead pipe broke, came 
down, and landed on his head, rendering him unconscious.  
Tr., p. 2.  He testified that he was taken to the dispensary, 
treated, and returned to duty.  Id.  

The veteran reported having headaches following this 
incident, but attributed them at the time to his alcohol 
consumption.  Tr., pp. 2-3.  He currently contended that his 
tumor was due to the blow to his head received while he was 
in service.  Tr., p. 4.  

He indicated that the physician he saw for the excision of 
the tumor had opined that it had been there for many years, 
and that the blow on the head was "sort of something that 
kicked it off or activated it or made it grow."  Tr., p. 3.  

The veteran was later asked whether he knew of any evidence, 
including medical records, that could support his claim but 
had not already been submitted.  He answered that there was 
no such evidence outstanding.  Tr., p. 6.  

In March 2001 the RO received medical records from the 
Phoenix VAMC dated from December 2000 to February 2001, which 
primarily document evaluation for seizures.  

Right Thumb

Service medical records reveal that the veteran, while aboard 
the USS MIDWAY, was seen for pain, swelling, and disability 
of the right thumb, after suffering a small metal splinter 
wound five days prior.  The assessment was cellulitis without 
lymphangitis of the right thumb.  Follow-up notes from 
October 1953 documented that the right thumb was being 
treated and healing well.  

Service medical records document treatment of problems with 
respect to the left thumb, but document no references to any 
further problems regarding the right thumb.  Separation 
examination in April 1956 described the upper extremities as 
normal.  

A February 1997 VA medical record documented complaints of a 
psoriatic dermatitis type lesion on both hands; however, VA 
outpatient medical records document no reference to a right 
thumb disability from December 1996 through February 2001.  

On VA general medical examination in November 1997 the 
veteran reported generalized musculoskeletal aching.  Also 
noted was a history of a laceration of the right thumb while 
the veteran was in service.  

Since that time, he reported mild loss of manipulative 
ability with his right hand.  No findings with respect to the 
right hand or thumb were made.  

In April 2000 a VA examination of the hand, thumb, and 
fingers was conducted.  The examiner noted that service 
medical records showed no evidence of treatment for 
degenerative joint disease of the right thumb, including 
within one year of discharge.  The examiner noted a history 
of cellulitis of the right thumb in service.  The examiner 
also noted the veteran's reported history of lacerating his 
right thumb in service, but noted that there was no record of 
this in the service medical records.  

The veteran reported that his thumb had been swollen for 30 
or 40 years and the joint was hard to bend.  He denied 
incoordination.  Examination revealed Heberden's nodes on the 
dorsum of the interphalangeal (IP) joint of the thumb, which 
the examiner noted was indicative of osteoarthrosis (a March 
2000 x-ray of the right thumb revealed mild degenerative 
arthritis).  The examiner indicated that there was no link 
between the veteran's current right thumb disability and any 
infection, and concluded that there was therefore "no causal 
relationship between any current right thumb impairment and 
active duty."  

During the March 2001 hearing the veteran reported having 
some metal splinters from his right thumb while he was in the 
service.  Tr., p. 5.  He also stated that this same thumb was 
involved in an inservice trauma.  Tr., p. 6.  He contended 
that his right thumb had been in bad condition ever since.  
Tr., p. 6.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  




If not shown in service, service connection may be granted 
for arthritis and/or a brain tumor if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the initial rating decision, Statement 
of the Case and the Supplemental Statements of the Case 
(SSOC) issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  That is, they were provided with the laws and 
regulations pertaining to service connection and were 
provided with a rationale explaining why his claims were 
being denied under such laws.  In doing so, the veteran was 
also notified of what was necessary to substantiate his 
claim.  

The veteran has indicated his awareness of this through his 
submission of evidence, statements, and testimony in favor of 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  38 U.S.C.A. § 5103A (West Supp. 
2001); see also 66 Fed. Reg. 45620, 45630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  

That is the RO has obtained VA medical records from the 
Phoenix and Tucson VAMCs.  The Board notes that the RO has 
not obtained records from Good Samaritan Hospital or from the 
Social Security Administration (SSA) (the record indicates 
that the veteran has been receiving SSA benefits since 1993).  
However, the Board is of the opinion that the duty to assist 
does not attach to these records.  

The duty to assist does not attach to obtaining records from 
Good Samaritan Hospital because the veteran has specified 
that he received treatment only for cardiovascular problems 
at this facility.  Since a cardiovascular disability is not 
at issue here, such records are not relevant and thus do not 
need to be obtained.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1)).  Because such records 
do not pertain to the disabilities at issue here, there is no 
reasonable possibility that obtaining such records with 
respect to the issues being decided could substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  

The duty to assist does not attach to obtaining SSA records.  
The Court has indicated that a SSA determination is pertinent 
to a determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  




In this case, however, the critical issue is not whether the 
veteran is employable, but whether either of his current 
disabilities at issue were incurred in service.  Accordingly, 
a SSA determination would have no relevance in this case.  
See 38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626, 45,631 (August 29, 2001).  

The Board also notes that the record does not contain actual 
treatment records from Dr. MS, who submitted the September 
1999 medical statement.  The Board is of the opinion that the 
duty to assist does not attach here because Dr. MS indicated 
that he only saw the veteran on one occasion and that he did 
not have the opportunity to further evaluate the veteran.  

Thus, there is no reasonable possibility that there would be 
subsequent treatment notes from Dr. MS.  See 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001).  

The veteran testified to suffering a head injury while in 
service, and indicated that the physician who had seen him 
for the removal of his tumor had opined that this had been 
caused by the inservice blow to the head.  Tr., p. 3.  

Such a medical statement is not on file.  However, the Board 
is of the opinion that the duty to assist does not attach 
here, because the file already contains the treatment records 
concerning the removal of the meningioma; that is, the duty 
to assist has already been satisfied because such records 
have already been obtained.  

Furthermore, even if there were some possible, additional 
duty to assist with respect to the alleged medical opinion, 
the Board is of the opinion that it would not attach here 
because, for reasons that will be discussed below, the Board 
has found the veteran's account of his inservice injury 
clearly lacks merit.  





Thus, even if there were an outstanding medical opinion 
linking the meningioma to the reported inservice head injury, 
there would be no reasonable possibility that it could 
substantiate the claim because the veteran's account of the 
inservice head injury clearly lacks merit; that is, there is 
no inservice documentation of such an injury, and the 
veteran's account is contradicted by his earlier accounts 
relating to the issue of when his symptoms first began.  66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)(2)); see also Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993); see also Owens v. Brown, 7 Vet. 
App. 429 (1995).  

Furthermore, with respect to all of the above-mentioned 
records, when asked whether there was any evidence not yet 
obtained which could help substantiate his claim, the veteran 
testified that there was no such outstanding evidence.  Tr., 
p. 6.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

The Board finds that a VA examination addressing either of 
the issues at hand (the meningioma and/or the right thumb 
disability) is not required.  A VA examination is not 
required for the meningioma because there is no indication 
that it may be associated with the veteran's military 
service, and because the evidence has not established that 
the veteran suffered an event, injury, or disease with 
respect to his head and/or brain in service or during the 
applicable presumption period.  With respect to the right 
thumb, a VA examination is not required because one has 
already been conducted, and there is sufficient medical 
evidence to allow for a determination to be made.  See 
38 U.S.C.A. § 5103A(d)(2); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection for 
status post surgical removal or a meningioma and service 
connection for cellulitis and/or degenerative joint disease 
of the right thumb.  


Status Post Meningioma

The veteran has a current disability of a status post 
surgical removal or a meningioma.  However, he has failed to 
submit competent evidence of in-service incurrence or 
aggravation of a disease or injury involving the head or 
brain.  Hickson, supra.  

The Board initially finds that there is no competent evidence 
that the meningioma first manifested itself within one year 
of the veteran's discharge from service.  There is no medical 
evidence of a diagnosis of this disorder within one year from 
discharge, and no other competent evidence suggesting that it 
had first manifested itself within one year from discharge.  

Dr. MS opined in September 1999 that the veteran's tumor had 
been a slowly progressing type of tumor; however, he offered 
no opinion as to when he thought it first became manifest.  
Nor did he offer an opinion linking it to service.  

Thus, there is no competent evidence establishing that the 
meningioma first became manifest within one year of 
discharge.  Thus, presumptive service connection is not 
warranted.  38 C.F.R. § 3.309(a).  

In March 2000 the veteran appeared to imply that some of his 
tumor symptoms first became manifest 20 years prior.  First, 
such an opinion is not considered competent evidence.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Second, such 
evidence, even if competent, would only establish that the 
tumor first became manifest 20 years prior to March 2000, 
which would still be several years after his discharge from 
service.  

While the veteran has a current disability, he has not 
submitted any competent (medical or lay) evidence of the in-
service incurrence of a disease, injury, or event involving 
the brain or head.  As noted above, service medical records 
document no reference to a head injury or disease involving 
the brain, and separation examination of the head and 
neurologic system were described as normal.  Furthermore, the 
record shows that the tumor was not diagnosed until 1990, 
many years after his discharge from service.  

The veteran recently testified that he was hit on the head 
with a pipe while he was aboard the USS MIDWAY.  He stated 
that the blow knocked him unconscious and that he was treated 
in the dispensary or sickbay.  He indicated having headaches 
since that time and contended that this incident caused his 
brain tumor.  Tr., pp. 1-2.  

The Board is of the opinion that the veteran's account of 
being hit on the head while in the service is not credible 
and is entitled to no probative weight for two primary 
reasons.  

First, the record contains the service medical records, 
including those from aboard the USS MIDWAY.  Nowhere in these 
records is there a reference to the veteran being treated for 
being knocked unconscious after being hit in the head by a 
falling pipe.  There is no reference anywhere in the service 
medical records to this type of injury having occurred.  

Second, in all of his prior accounts, the veteran made 
absolutely no mention of this incident.  In addition, it was 
not until recently that the veteran began contending that 
headaches and other symptoms predated his 1990 head injury.  
Prior to this, he had denied having any such symptoms prior 
to the 1990 injury.  

For example, in the March 1990 medical report, it was noted 
that the veteran had denied having any symptoms prior to the 
1990 head injury.  In his September 1997 claim, the veteran 
submitted a statement in which he reported having a brain 
tumor removed in 1991 and that he had not "felt right" since 
that time.  He made no mention of not 'feeling right' prior 
to the 1991 surgery.  

Thus, the veteran's account of injuring his head while in the 
service is entitled to no probative value because it is not 
credible.  It is not credible because it is not corroborated 
in any way by the record, and is further contradicted by the 
veteran's own previous statements, or lack thereof.  

Furthermore, there is no competent evidence such as a medical 
opinion somehow linking the meningioma to service.  Nor is 
there any medical evidence linking the veteran's alleged 
continuity of symptomatology to the current disability.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  The only competent evidence is against the claim.  
The March 2000 VA examiner concluded that a meningioma would 
not be associated with prior conditions such as head trauma, 
as was claimed to be the case by the veteran during the March 
2001 hearing.  


The Board again notes the veteran's reference during the 
March 2001 hearing to an unspecified physician linking his 
meningioma to his reported inservice head injury.  Tr., p. 3.  
However, the Board notes that the file already contains the 
VA medical records pertaining to the removal of the tumor 
(which the veteran indicated as being where the opinion was 
made), and there is no such medical opinion contained in 
those records or anywhere else in the record.  

The Board again reasserts that there is no duty to assist in 
obtaining such a statement, because the file already contains 
the treatment records pertaining to the removal of his tumor, 
and because the Board has found the veteran's account of his 
inservice injury clearly lacks merit.  Thus, even if there 
were an outstanding medical opinion linking the meningioma to 
the reported inservice head injury, there would be no 
reasonable possibility that it could substantiate the claim.  
66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(d)(2).  

The Board also again stresses that a VA examination 
addressing the issue of whether the meningioma is related to 
service is not required because there is no indication that 
it may be associated with the veteran's military service, and 
because the evidence has not established that the veteran 
suffered an event, injury, or disease with respect to his 
head and/or brain in service or during the applicable 
presumption period.  See 38 U.S.C.A. § 5103A(d)(2); 66 Fed. 
Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  

The veteran's own opinions and statements linking the 
meningioma to service are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's meningioma is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In addition, as stated above, the veteran's contentions with 
respect to his inservice head injury have been found to be 
not credible.  

Because the veteran has failed to establish the presence of a 
disease or injury to the brain, most notably his alleged 
inservice head injury, and has failed to submit any competent 
medical evidence of a link between the meningioma and 
service, the Board finds that his claim of entitlement to 
service connection for status post surgical removal of a 
meningioma must be denied.  Hickson, supra.

Right Thumb

The issue on appeal has been characterized as service 
connection for cellulitis and/or degenerative joint disease 
of the right thumb.  

While cellulitis of the right thumb was diagnosed in service, 
records indicate that this condition healed.  There is no 
post-service diagnosis of cellulitis of the right thumb.  
Therefore, service connection is not warranted for cellulitis 
of the right thumb because there is no evidence that the 
veteran currently has cellulitis of the right thumb.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  

The record does show that the veteran has degenerative 
arthritis of the right thumb.  This was shown by x-ray in 
March 2000.  However, while there is inservice evidence of an 
injury to the right thumb, service medical records show no 
record of treatment of degenerative joint disease of the 
right thumb and there is no evidence of this condition within 
one year of his discharge from service.  This finding was 
also made by the April 2000 VA examiner.  38 C.F.R. 
§§ 3.303(b); 3.309(a).  


In addition to there being no evidence of the veteran's 
current right thumb disability being incurred in service, 
there is no competent evidence otherwise linking this 
disability to an injury or disease of the right thumb 
incurred during service (e.g., cellulitis).  Hickson, supra.  

Nor is there any medical evidence linking the veteran's 
alleged continuity of symptomatology to the current 
disability.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  In fact, the only competent 
evidence on file is against the claim.  The April 2000 VA 
examiner indicated that there was no relationship between the 
current left thumb disability and any inservice infection, 
and concluded that there was no relationship between the 
current right thumb disability and active duty.  

The veteran's own opinions and statements linking his current 
right thumb disability to service are not competent evidence 
in this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's right thumb disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Because the only competent evidence of record establishes 
that the current right thumb disability is not related to 
service, and because the veteran has failed to submit any 
competent evidence relating the current right thumb 
disability to service, the Board finds that his claim of 
entitlement to service connection for a right thumb 
disability must be denied.  

The Board views the foregoing discussions as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for status-post surgical removal of a 
meningioma and for cellulitis and/or degenerative joint 
disease of the right thumb.


ORDER

Entitlement to service connection for status-post surgical 
removal of a meningioma is denied.  

Entitlement to service connection for cellulitis and/or 
degenerative joint disease of the right thumb is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The law with respect to claims for service connection based 
on in-service tobacco use changed during the pendency of the 
veteran's appeal.  Where the law and regulations change while 
a case is pending, the version more favorable to the 
appellant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (2001) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  

The question of whether a veteran is dependent on nicotine 
dependence is a medical issue.  See VAOPGCPREC 19-97.  The 
Board is bound by the precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  

For claims filed after June 9, 1998, pursuant to 38 U.S.C.A. 
§ 1103 (West 1991 & Supp. 2001), notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service for purposes of this title on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  


Nothing in subsection 38 U.S.C.A. § 1103(a) shall be 
construed as precluding the establishment of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in active military, naval, or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in section 1112 or 
1116 of this title.  38 U.S.C.A. § 1103(b) (West 1991 & Supp. 
2001).  

Because the veteran's claim was filed prior to June 9, 1998 
and because the law in effect prior to June 9, 1998 is more 
favorable to the veteran with respect to claims based on 
tobacco use, the Board finds that the law in effect prior to 
June 9, 1998 is for application.  

As a result, and in light of the changes brought about by the 
VCAA, the Board is of the opinion that a remand of the issues 
of service connection for lung and cardiovascular 
disabilities, including as secondary to tobacco use, and/or 
nicotine dependence during service, is required.  

With respect to the cardiovascular disability, the veteran 
has reported treatment at Good Samaritan Hospital.  The 
record shows that the RO made one unsuccessful attempt to 
obtain these records.  There is no indication that such 
records do not exist or otherwise cannot be obtained.  The 
implementing regulations to the VCAA require at least one 
follow-up request for such records following the initial 
request if such records are not received.  On remand, the RO 
should make at least one follow-up request for such records.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1)).  

With respect to the claimed lung disorder, the April 2001 VA 
examiner concluded that the veteran probably had chronic 
obstructive pulmonary disease (COPD), and concluded, that if 
this was the case, the veteran's smoking history, beginning 
at age 17, would be the cause of any COPD.  In an addendum, 
the VA examiner concluded that the veteran had interstitial 
lung disease based on findings from a pulmonary function test 
(PFT), but made no further reference of its possible 
relationship to the veteran's smoking history.  

The Board notes that the PFT results are not on file.  While 
the VA examiner summarized his interpretation of such 
testing, since this case is already being remanded, the Board 
is of the opinion that it would be helpful and provide 
additional clarification if the actual results were 
associated with the claims file.  

The Board is of the opinion that a VA examination(s) is 
required for several reasons.  With respect to the lung 
disorder, the April 2001 VA examiner indicated a link between 
the veteran's smoking and COPD.  In light of the addendum, it 
is not totally clear as to whether the veteran was found to 
have the type of COPD that the examiner would consider to be 
related to smoking.  This should be clarified.  Further, and 
more importantly, an examination is required to determine 
whether the veteran's current lung disorder is specifically 
related to his inservice smoking, as opposed to his many 
years of post-service smoking.  

An examination is also required to clarify the nature, if 
any, of his alleged nicotine dependence.  Multiple records 
have documented assessments of tobacco abuse and nicotine 
dependence; however, the April 2001 examiner recently 
concluded that he did not meet the criteria for nicotine 
dependence.  

In this regard, the Board notes that the veteran has provided 
a somewhat contradictory account of when he first started 
smoking.  In some instances he has reported that he started 
when he was 15, and in other instances he has contended that 
he first started while he was in the service at the age of 
17.  The examiner should attempt to determine, based on the 
record, and the veteran's own history, an accurate history of 
when he first started smoking.  

The Board is also of the opinion that a VA examination is 
required with respect to the alleged cardiovascular disorder.  
The veteran was recently diagnosed on VA examination in April 
2001 with arteriosclerotic heart disease.  However, no 
opinion as to its relationship to service, as well as its 
relationship to his history of smoking has been provided.  On 
VA examination such a relationship should be discussed.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  


Accordingly, these issues are remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for service connection of lung and 
cardiovascular disorders.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should perform at 
least one follow-up request to the Good 
Samaritan Hospital for the veteran's 
records.  

38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001)); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain the 
PFT report performed in conjunction with 
the April 2001 VA respiratory 
examination.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A 
§ 5103A(b)(2)); 66 Fed. Reg. 46,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

3.  Following the above, the RO should 
schedule the veteran for a VA 
examination(s) conducted by an 
appropriate specialist(s) to ascertain 
the nature and etiology of his current 
lung and cardiovascular disorders.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the specialist(s) prior 
and pursuant to conduction and completion 
of the examination(s).  The specialist(s) 
must annotate the examination report(s) 
that the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
should be conducted.  

In addition to examining the veteran, the 
specialist(s) should review the veteran's 
complete military and medical history, 
including his history of tobacco use, and 
upon doing so answer the following 
questions:

(a) Does the veteran have a current lung 
disability, and if so, what is its 
nature?

(b) What is the nature of the veteran's 
current cardiovascular disability?  

(c) Describe the veteran's history of 
tobacco use, including any pre-service 
history of such use.  The 
specialist(s) should address any 
discrepancies in the record with 
respect to the veteran's accounts of 
such history.  

(d) Is it at least as likely as not that 
the current lung and/or cardiovascular 
disorders resulted from tobacco use?  
If a link between one or both of these 
disorders is found, what is the 
likelihood that the lung and/or 
cardiovascular disorder resulted from 
tobacco use in the line of duty during 
active military service, as opposed to 
pre or post-service tobacco use?

(e) For those disabilities found to be 
related to the veteran's history of 
smoking, but that cannot be related to 
actual in-service tobacco use as 
opposed to pre or post-service tobacco 
use, discuss the likelihood that the 
veteran incurred nicotine dependence 
during service and that such nicotine 
dependence was the proximate cause of 
the lung and/or cardiovascular 
disabilities resulting from the use of 
tobacco products by the veteran?  





This determination should include a 
discussion of whether the veteran 
currently has or ever met the criteria 
for nicotine dependence, as defined in 
the Diagnostic and Statistical Manual 
for Mental Disorders (DSM IV).  

This should include a discussion of 
the prior diagnoses of nicotine 
dependence, as well as a discussion of 
the April 2001 VA examiner's opinion 
that the veteran did not meet the 
criteria for nicotine dependence.  

(f) If it is determined that, as a 
result of nicotine dependence acquired 
in service, the veteran continued to 
use tobacco products after service, 
and that the nicotine dependence was 
the proximate cause of the lung and/or 
cardiovascular disorders, the medical 
specialist(s) must determine whether 
there is a supervening cause of any or 
all of the claimed disabilities which 
severs the causal connection to the 
nicotine dependence (e.g., alcohol 
use).  

(g) If no disabilities can be linked to 
service pursuant to the above 
questions, the medical specialist(s) 
must then determine whether it is at 
least as likely as not that the lung 
and/or cardiovascular disorders 
was/were otherwise incurred during the 
veteran's military service.  


If the examining medical specialist(s) 
determine(s) that another specialist 
is required to answer the above 
questions with respect to any of the 
claimed disabilities, the RO should 
schedule a VA examination pertaining 
to that specific disability(ies) to be 
conducted by an appropriate medical 
specialist.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for a lung 
disorder, including as secondary to 
tobacco use and/or nicotine dependence 
during service, and service connection 
for a cardiovascular disorder, including 
as secondary to tobacco use and/or 
nicotine dependence during service.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



